EXHIBIT 10.1
 
PROMISSORY NOTE
 
$2,500,000
Austin, Texas


October 15, 2010

Valence Technology, Inc., a Delaware corporation (“Maker”), hereby promises to
pay to the order of Berg & Berg Enterprises, LLC (“Lender”), or its successors
and assigns, in lawful money of the United States of America, Two Million Five
Hundred Thousand Dollars ($2,500,000), together with accrued and unpaid interest
thereon, on February 15, 2011 (the “Maturity Date”).


The unpaid principal amount of this Promissory Note shall bear interest at a
rate per annum equal to three and one half percent (3.5%) calculated on the
basis of a 365-day year and the actual number of days elapsed.


This Promissory Note may be prepaid in whole or in part at any time, without
premium or penalty.


Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Promissory
Note.  Maker shall pay all costs of collection when incurred, including
reasonable attorneys’ fees, costs and expenses.


This Promissory Note is being delivered in, is intended to be performed in,
shall be construed and interpreted in accordance with, and be governed by the
internal laws of, the State of Texas, without regard to principles of conflict
of laws.


This Promissory Note may only be amended, modified or terminated or any
provision hereof waived by an agreement in writing signed by the party to be
charged.  This Promissory Note shall be binding upon the successors and assigns
of Maker and inure to the benefit of Lender and its successors, endorsees and
assigns.
 

 
VALENCE TECHNOLOGY, INC.
     
By: /s/Roger A. Williams
     
Name: Roger A. Williams
     
Title: VP Law & General Counsel
     
Under Authority Of BOD Resolution
     
July 27, 2010